                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 CIVIL ACTION NO.

EQUAL EMPLOYMENT OPPORTUNITY                       )
COMMISSION,                                        )
                                                   )
                       Plaintiff,                  )
                                                   )                 COMPLAINT
               v.                                  )
                                                   )           JURY TRIAL DEMAND
                                                   )
SACTACULAR HOLDINGS, LLC                           )
d/b/a ADAM & EVE,                                  )
                                                   )
                       Defendant.                  )

                                    NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the basis of sex and to provide

appropriate relief to Christopher Kilby (“Kilby”) and other similarly situated male applicants

who were adversely affected by such practices. As alleged with greater particularity below,

Defendant Sactacular Holdings, LLC d/b/a Adam & Eve (“Defendant”) discriminated against

Kilby and other similarly situated male applicants by refusing to hire Kilby and other similarly

situated male applicants for sales associate positions at Defendant’s retail locations because of

their sex, male.

                                    JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§§ 2000e-5(f)(1) and (3) (“Title

VII”), and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.




                                       1
            Case 5:19-cv-00402-H Document 1 Filed 09/12/19 Page 1 of 8
       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Eastern District of North Carolina.

                                            PARTIES

       3.      Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII and is expressly authorized to bring this action by Sections 706(f)(1)

and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

       4.      At all relevant times, Defendant, a North Carolina Limited Liability Company

headquartered in Raleigh, North Carolina, has continuously been doing business in the State of

North Carolina, including in Wake County, North Carolina and has continuously had at least 15

employees.

       5.      At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

2000e(b), (g) and (h).

                             ADMINISTRATIVE PROCEDURES

       6.      More than thirty days prior to the institution of this lawsuit, Christopher Kilby

filed a charge with the Commission alleging violations of Title VII by Defendant.

       7.      On April 29, 2019, the Commission issued to Defendant a Letter of Determination

finding reasonable cause to believe that Title VII was violated and inviting Defendant to join

with the Commission in informal methods of conciliation to endeavor to eliminate the unlawful

employment practices and provide appropriate relief.

       8.      The Commission engaged in communications with Defendant to provide

Defendant the opportunity to remedy the discriminatory practices described in the Letter of




                                        2
             Case 5:19-cv-00402-H Document 1 Filed 09/12/19 Page 2 of 8
Determination.

       9.       The Commission was unable to secure from Defendant a conciliation agreement

acceptable to the Commission.

       10.      On June 4, 2019, the Commission issued to Defendant a Notice of Failure of

Conciliation.

       11.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                   STATEMENT OF CLAIMS

       12.      As described in greater detail below, since at least August 2017 to the present,

Defendant has engaged in unlawful employment practices at its North Carolina and South

Carolina locations in violation of Section 703(a)(1) of Title VII, 42 U.S.C. 2000(e)-(2)(a)(1).

Specifically, Defendant subjected Christopher Kilby (“Kilby”) and other similarly situated male

applicants to discrimination when Defendant refused to hire them for sales associate positions

because of their sex, male.

       13.      On or about August 27, 2017, Defendant refused to hire Kilby for an open sales

associate position at its Adam & Eve store located on Capital Boulevard in Raleigh, North

Carolina (“Capital Boulevard store”) because of his sex, male, in violation of Section 703 of

Title VII, 42 U.S.C. § 2000(e)-2(a).

       14.      In early August 2017, Kilby inquired about employment opportunities at

Defendant’s Capital Boulevard store.

       15.      A female employee at the Capital Boulevard store told Kilby Defendant was

hiring two sales associates and to submit his resume to the store manager to apply.

       16.      On or about August 27, 2017, Kilby returned to the Capital Boulevard store with

his resume.




                                         3
              Case 5:19-cv-00402-H Document 1 Filed 09/12/19 Page 3 of 8
        17.     The store manager was not present when Kilby visited the store on or about

August 27, 2017.

        18.     A female employee took Kilby’s resume and told Kilby she would leave Kilby’s

resume on the store manager’s desk.

        19.     On or about September 3, 2017, Kilby visited the Capital Boulevard store to

check on the status of his employment application.

        20.     Kilby spoke with a female employee about his application.

        21.     The female employee stated Defendant does not hire men for sales floor (sales

associate) positions. She stated Defendant hires men for receiving and unpacking (“stocking”)

floor positions only.

        22.     Defendant neither contacted Kilby regarding his application nor interviewed him

for a job.

        23.     Defendant did not hire Kilby.

        24.     The minimum qualifications required for a sales associate position with

Defendant included a high school diploma or equivalent qualification, retail experience, and a

flexible schedule.

        25.     Kilby possessed the minimum qualifications required for a sales associate position

with Defendant including a GED, more than two years of retail experience, and a flexible

schedule.

        26.     On or about October 23, 2017, Kilby visited Defendant’s Adam & Eve store on

Gulley Road in Clayton, North Carolina, (“Gulley Road store”).




                                         4
              Case 5:19-cv-00402-H Document 1 Filed 09/12/19 Page 4 of 8
          27.     While at the Gulley Road store, Kilby told two female employees that the Capital

Boulevard store employees told him that Defendant does not hire men for sales floor (sales

associate) positions.

          28.     One of the female employees at the Gulley Road store confirmed to Kilby that it

is Defendant’s company policy not to hire men for sales floor (sales associate) positions.

          29.     Within ninety (90) days of the date on which Kilby submitted his application to

work at Defendant’s Capital Boulevard store, Defendant hired four sales associates at the Capital

Boulevard store, all of whom are female.

          30.     Within sixty (60) days of the date on which Kilby visited Defendant’s Gulley

Road store, Defendant hired four sales associates at the Gulley Road store, all of whom are

female.

          31.     Defendant received at least 32 applications for sales associate positions from male

applicants during the relevant period.

          32.     None of the male applicants were hired by Defendant.

          33.     Defendant failed or refused to hire Kilby and other similarly situated male

applicants for sales associate positions because of their sex at its retail store locations in North

Carolina and South Carolina in violation of Section 703 of Title VII, 42 U.S.C. §§ 2000(e)-2(a).

          34.     The effect of the practices complained of above has been to deprive Kilby and

other similarly situated male applicants of equal employment opportunities and otherwise

adversely affect their status as applicants for employment because of their sex.

          35.     The unlawful employment practices complained of above were intentional.




                                           5
                Case 5:19-cv-00402-H Document 1 Filed 09/12/19 Page 5 of 8
       36.      The unlawful employment practices complained of were done with malice or with

reckless indifference to the federally protected rights of Kilby and other similarly situated male

applicants.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that this Court:

       A.       Grant a permanent injunction enjoining Defendant its officers, agents, successors,

assigns, and all persons in active concert or participation with it, from engaging in any

employment practices which discriminate because of sex.

       B.       Order Defendant to institute and carry out policies, practices, and programs which

provide equal employment opportunities for men and which eradicate the effects of its past and

present unlawful employment practices.

       C.       Order Defendant to make Kilby and all similarly situated male applicants whole

by providing appropriate backpay with prejudgment interest, in amounts to be determined at

trial, and other affirmative relief necessary to eradicate the effects of its unlawful employment

practices, including but not limited to hiring or front pay in lieu thereof.

       D.       Order Defendant to make Kilby and all similarly situated male applicants whole

by providing compensation for past and future pecuniary losses resulting from the unlawful

employment practices.

       E.       Order Defendant to make Kilby and all similarly situated male applicants whole

by providing compensation for past and future non-pecuniary losses resulting from the unlawful

employment practices described above, including but not limited to emotional pain,

inconvenience, and loss of civil rights in amounts to be determined at trial.




                                         6
              Case 5:19-cv-00402-H Document 1 Filed 09/12/19 Page 6 of 8
        F.     Order Defendant to pay punitive damages for its malicious and reckless conduct,

as described above, in amounts to be determined at trial.

        G.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        H.     Award the Commission its costs of this action.

                                    JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its complaint.

        Respectfully submitted this the 12th day of September, 2019.

                                                     U.S. EQUAL EMPLOYMENT
                                                     OPPORTUNITY COMMISSION

                                                     SHARON FAST GUSTAFSON
                                                     General Counsel

                                                     JAMES L. LEE
                                                     Deputy General Counsel

                                                     GWENDOLYN YOUNG REAMS
                                                     Associate General Counsel
                                                     131 M Street, NE
                                                     Washington, DC 20507

                                                     /s/ Lynette A. Barnes
                                                     LYNETTE A. BARNES (NC Bar 19732)
                                                     Regional Attorney

                                                     YLDA MARISOL KOPKA
                                                     (Ill. Bar 6286627)
                                                     Supervisory Trial Attorney
                                                     Charlotte District Office
                                                     129 W. Trade Street, Suite 400
                                                     Charlotte, NC 28202

                                                     /s/ Holly Stiles
                                                     HOLLY STILES (NC Bar 38930)
                                                     Trial Attorney
                                                     Raleigh Area Office
                                                     434 Fayetteville Street, Suite 700



                                        7
             Case 5:19-cv-00402-H Document 1 Filed 09/12/19 Page 7 of 8
                               Raleigh, N.C. 27601-1701
                               Phone: (919) 856-4148
                               Fax: (919) 856-4151
                               E-mail: holly.stiles@eeoc.gov

                               ATTORNEYS FOR PLAINTIFF




                           8
Case 5:19-cv-00402-H Document 1 Filed 09/12/19 Page 8 of 8
